Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered February 20, 1996, convicting him of rape in the first degree, sodomy in the first degree, attempted rape in the first degree (two counts), burglary in the second degree, attempted robbery in the third degree, and attempted petit larceny, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Sullivan, Altman and McGinity, JJ., concur.